Case: 13-11412    Date Filed: 12/13/2013   Page: 1 of 2


                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 13-11412
                            Non-Argument Calendar
                          ________________________

                    D.C. Docket No. 9:12-cr-80118-DTKH-2

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                         versus

JULIUS CORNELIUS JONES,
a.k.a. Red Man,
a.k.a. Frog,

                                                              Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                               (December 13, 2013)

Before WILSON, JORDAN and FAY, Circuit Judges.

PER CURIAM:

      Bruce E. Reinhart, appointed counsel for Julius Cornelius Jones in this direct

criminal appeal, has moved to withdraw from further representation of the appellant
              Case: 13-11412    Date Filed: 12/13/2013   Page: 2 of 2


and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18
L. Ed. 2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Jones’s conviction and sentence

are AFFIRMED.




                                         2